Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dispense with printing granted insofar as to dispense with the printing of the exhibits in the record on appeal on condition that the originals thereof are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Motion for consolidation and for other relief granted only insofar as to allow appellant Larry Silberberg to have the appeal taken by him and the appeal taken by appellant Milton Berman heard in one appeal book, without duplication of printing, upon condition that appellant Larry Silberberg pays a proportionate share of the cost of printing the consolidated" record, and on the further condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeals to be argued or submitted when reached. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.